Citation Nr: 0418478	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  96-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to a compensable evaluation for service-
connected rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1976.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In an August 2002 decision, the Board 
determined that new and material evidence had been presented 
to reopen the veteran's claim of entitlement to service 
connection for a left arm disability.  In a July 2003, the 
Board remanded the issue of entitlement to service connection 
for a left arm disability to the RO for the issuance of a 
Supplemental Statement of the Case.  The requested action has 
been completed and the matter has been returned to the Board 
for further appellate consideration.  

In October 2002, the veteran requested an increased rating of 
his service-connected rhinitis.  The veteran's claim was 
denied in a March 2003 rating action.  The veteran perfected 
an appeal of that issue and it is now before the Board for 
appellate consideration.

For reasons which will become apparent, these issues are 
being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

In regard to the issue of entitlement to a compensable rating 
for service-connected rhinitis, the Board notes that in a 
January 2004 written statement, the veteran requested a 
hearing before the Board.  In his January 2004 Substantive 
Appeal, the veteran reiterated his request for a Board 
hearing.  In a February 2004 statement, the veteran again 
indicated his request for a Travel Board hearing.  A review 
of the record reflects that the veteran has not been afforded 
a hearing as requested.  Thus, this matter must be remanded 
to the RO and scheduled for a Travel Board hearing.  The 
Board also notes that a January 2004 written statement of the 
veteran's representative indicates that the veteran was 
requesting a Travel Board hearing to discuss the issues on 
appeal.  Thus, it appears that the veteran may be requesting 
a hearing on both issues on appeal.  

Furthermore, in regard to the issue of entitlement to service 
connection for a left arm disability, the Board is of the 
opinion that an additional VA examination is necessary.  The 
veteran was afforded a VA examination of his left arm in 
February 2003; however, the examiner's findings were 
contradictory to those of a private medical physician 
submitted by the veteran.  Furthermore, the VA examiner 
stated that he did not believe that the veteran's left arm 
disability should be service-connected "any further."  The 
record clearly reflects that the veteran is not service-
connected for any left arm disability and the purpose of the 
examination was to determine whether it is at least as likely 
as not that the veteran's left arm disability is related to 
military service.  Thus, the February 2003 VA examiner's 
statement is somewhat vague and unresponsive to the purpose 
of the examination.  Accordingly, the Board is of the opinion 
that a remand for another VA examination is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist who has not examined him 
previously to determine the nature, 
etiology, and severity of his left arm 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current left arm disability 
and associated symptomatology.  The 
examiner is also requested to offer an 
opinion as to whether the veteran's left 
arm disability, if any, is at least as 
likely as not related to the veteran's 
period of active service.  A complete 
rationale for any opinion expressed 
should be provided.  

3.  The RO should schedule the veteran 
for a Travel Board hearing pursuant to 
his request.  A copy of the notice of the 
hearing should be placed in the claims 
folder.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




